Citation Nr: 0834560	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-07 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for Hepatitis C virus 
(HCV).

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from April 1959 
to May 1962.

This appeal to the Board of Veterans Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran's HCV has been etiologically linked to 
intravenous drug use, which is willful misconduct and, 
therefore, not in the line of duty.  

2.  The veteran has a current bilateral hearing loss 
disability and tinnitus, which have been etiologically linked 
to his military service.


CONCLUSIONS OF LAW

1.  The veteran's HCV was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 105(a), 1131, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.1(m), 3.6, 3.102, 3.159, 
3.301(d), 3.303 (2007).

2.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

3.  Tinnitus also was incurred in service.  38 U.S.C.A. § 
1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, as the Board is granting service connection for 
bilateral hearing loss and tinnitus, there is no need to 
discuss VA's duties to notify and assist as they relate to 
these claims.  

And VA satisfied its' duties to notify as they relate to the 
remaining claim for service connection for HCV by sending a 
letter to the veteran in January 2004, before adjudicating 
his claim in March 2004.  The letter informed him of the 
evidence required to substantiate this claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  See 38 C.F.R. § 3.159(b)(1).  The letter did not 
comply with Dingess, as he was not apprised of the downstream 
disability rating and effective date elements of his claim, 
but this is nonprejudicial, i.e., harmless error.  38 C.F.R. 
§ 20.1102.  See also Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Since the Board will conclude below that the 
preponderance of the evidence is against his underlying claim 
for service connection, the downstream disability rating and 
effective date elements of his claim are moot.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records and VA treatment records from October 1995 
through September 2004.  There is no evidence of any 
outstanding records pertaining to the claim for service 
connection of HCV.  



The Board also sees the veteran was afforded a VA medical 
examination in November 2004 to determine whether his HCV is 
related to his military service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Hence, no further notice or assistance 
to him is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection for HCV

The veteran claims that he contracted HCV while stationed in 
Okinawa, Japan, in the early 1960's.  He believes that lack 
of proper education on how to avoid hepatitis infection 
coupled with the unsanitary conditions in the places that he 
visited resulted in his acquiring this disease.  For the 
reasons and bases set forth below, however, the Board finds 
that his claim is precluded by law.  38 U.S.C.A. § 105(a).

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  An injury or disease must be 
incurred in the line of duty to be compensable.  38 U.S.C.A. 
§ 1131.

An injury or disease incurred during active service will not 
be deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs. See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VA O.G.C. Prec. 
Op. No. 7-99 (June 9, 1999); VA O.G.C. Prec. Op. No. 2-98 
(Feb. 10, 1998).  



In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran was diagnosed in 1994 with HCV-induced cirrhosis 
and required a liver transplant shortly thereafter.  He still 
requires immunosuppressive therapy to control his HCV.  He 
clearly has current disability due to HCV, so the 
determinative issue is whether the condition is attributable 
to his military service, and in particular to disease or 
injury incurred in or aggravated in the line of duty.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Because HCV-induced cirrhosis often takes decades to appear, 
it is difficult to pinpoint at what time prior to 1994 the 
veteran acquired HCV.  He stated that he had first noticed 
symptoms of HCV during the 1970's.  

The veteran's service medical records (SMRs) do not include 
any testing for hepatitis.  His SMRs also do not include any 
indications of liver problems, jaundice, or any other 
symptoms commonly associated with a hepatitis infection.  
Additionally, his SMRs do not include any medical treatments 
which could have put him at risk for exposure to HCV, such as 
blood transfusions.  He was treated on two occasions, once 
for a dislocated shoulder and another time for a broken jaw.  
Neither injury required surgery of any kind.  The shoulder 
injury did require intravenous Demerol.



As a means of developing his claim, the veteran was asked to 
complete a questionnaire on risk factors for HCV.  The Board 
points out that risk factors for HCV include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes 
or razor blades.  VBA letter 211B (98-110) November 30, 1998.  
The veteran answered that he had used intravenous drugs one 
time while in the military, and that he had gotten a single 
tattoo prior to his military service.

During the November 2004 VA examination, the examiner looked 
at the veteran's risk factors and medical history to 
determine the most likely origin of the disease.  The 
examiner's report, which quotes a medical journal article, 
states that HCV infection is most commonly transmitted 
through blood with the majority of people acquiring the 
disease through intravenous drug use or blood transfusions.  
The VA examiner determined that it was at least as likely as 
not that the veteran's HCV was acquired through intravenous 
drug use.  The examiner stated that other causes such as 
transmission through sexual activity, from a tattoo needle, 
from sharing razors or from alcohol use were possible but 
less likely. 

So based on this VA examiner's medical opinion, it appears 
the veteran most likely acquired HCV while he was on active 
duty in the military.  Since, however, his HCV infection was 
likely transmitted through his self-acknowledged intravenous 
drug use, which, as mentioned, is considered willful 
misconduct and, therefore, not in the line of duty, his claim 
for benefits for this consequent disability is expressly 
precluded by law.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001) (holding that veterans can only recover 
compensation for an alcohol or drug abuse disability if they 
can adequately establish by clear medical evidence that their 
alcohol or drug abuse disability is secondary to or is caused 
by a primary service-connected disorder, and is not due to 
willful wrongdoing).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for HCV.  And as the 
preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, this 
claim is denied.

III.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran claims that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure while on active 
duty.  The Board finds that the balance of the evidence is in 
favor of his claims.

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated the threshold for normal hearing is from zero to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Id., citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).

It is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to the meet the threshold requirements of 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

The November 2004 audiological evaluation reflects a 
bilateral hearing loss disability according to VA standards 
as the veteran has hearing loss in excess of 40 decibels at 
one or more frequencies in each ear.  Since he has proven the 
essential element of a current bilateral hearing loss 
disability, the central issue to be resolved is whether noise 
exposure during his military service caused or at least 
contributed to this current disability.  See Watson; Maggitt; 
D'Amico; Hibbard; and Collaro, supra.

His service medical records reflect that audiometric testing 
was not preformed during his period of active duty.  However, 
both whispered-voice and spoken-voice testing were preformed 
on numerous occasions, all of which revealed that his hearing 
was within normal limits (15/15) bilaterally.  His service 
medical records do not include a reference to tinnitus or 
ringing in the ears.

Nevertheless, as mentioned, the absence of evidence of a 
hearing loss disability in service is not necessarily fatal 
to the veteran's claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing this 
disability to his military service may serve as a viable 
basis for granting service connection.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).

Concerning this, the VA audiologist in November 2004 
determined the veteran's bilateral hearing loss and tinnitus 
are at least as likely as not related to military noise 
exposure.  Before offering her opinion, this VA audiologist 
reviewed the veteran's claims file and recorded his history 
of noise exposure in service from military aircraft and post-
service noise exposure from briefly working in a 
machine shop.  Since the audiologist based her opinion on a 
thorough review of the record, including the veteran's 
history of service and civilian noise exposure, the Board 
finds that her opinion constitutes compelling evidence for 
the claims for service connection for bilateral hearing loss 
and tinnitus.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

The benefit of the doubt rule has been described as "[w]hen, 
after consideration of all evidence and material of record in 
a case before the [Department of Veterans Affairs] . . . 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant." 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As the SMRs argue against the claims and the VA audiologist's 
opinion argues in favor of the claims, resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for bilateral hearing loss and 
tinnitus is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  VA must therefore allow his claims.




ORDER

Service connection for HCV is denied.

But service connection for bilateral hearing loss and 
tinnitus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


